NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the reply dated March 9, 2021, applicant amended claim 1 to further define the claimed method and the structure of the composition produced by the claimed method.  
In the remarks accompanying the amendment, applicant invoked the prior art exception under 35 U.S.C. § 102(b)(2)(C) to disqualify US 2019/0338218 (“Lange”) as prior art under § 102(a)(2).  The examiner accepts applicant’s statement that Lange was subject to an obligation of assignment to the assignee of record in the present case by the effective filing date of the present application.  See MPEP § 2154.02(c).  The examiner withdraws the obviousness rejections based on Lange in view of applicant’s invocation of the prior art exception.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Terminal Disclaimers
The terminal disclaimers dated March 19, 2021, disclaiming the terminal portion of any patent granted on this application that would extend beyond the expiration date of US Pat. 10,611,926 and any patent issuing from US Application No. 16/837,909 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
The closest prior art of record is considered to be WO 2015/048415 (“Nelson”).  The teachings of Nelson are discussed in the Office Action dated December 16, 2020.  Nelson does not teach a compound having the structure of the co-catalyst recited by claims 1 and 19.  Claims 1, 15, 17, 18, and 19 all require a rosin ester containing a residual amount of this co-catalyst.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rosin ester of Nelson to include a compound having the structure of the co-catalyst of claims 1 and 19 in any amount.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767